Citation Nr: 0011001	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a compensable evaluation for service-
connected perforation of the tympanic membrane, right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
tinnitus and continued a zero percent evaluation for a 
perforation of the tympanic membrane in the right ear.

The RO, in a rating decision dated in December 1945, 
established service connection for the veteran's perforated 
right eardrum.  A zero percent evaluation was assigned.  

It appears that the veteran is raising a claim for service-
connection for hearing loss.  The Board refers this issue to 
the RO for any appropriate action.


FINDINGS OF FACT


1.  The claim of entitlement to service connection for 
tinnitus is not supported by competent evidence linking 
tinnitus, first documented many years after service, to 
service, including any in-service head injury with a ruptured 
tympanic membrane or any noise exposure. 


2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to an increased rating 
has been obtained.

3.  The veteran is receiving the maximum schedular rating for 
tympanic membrane perforation.

4.  The competent and probative evidence of record does not 
show any unusual or exceptional disability picture so as to 
render application of the regular schedular standards 
impractical.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.   38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for a compensable rating for a perforated 
tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic 
Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records reflect that he was assigned to 
an artillery division during service.  There is no service 
department evidence that he engaged in combat with the enemy.  
Service medical records show that his right eardrum was 
perforated when he was accidentally kicked in the ear while 
swimming.  The separation examination report, dated in 
December 1945, reflects the veteran had a perforated right 
eardrum.  Service medical records are negative for any 
complaints or findings of ringing or buzzing in the ears or 
other head noises.  

When the veteran filed his initial claim for VA disability 
benefits in January 1946 he mentioned multiple medical 
problems including a ruptured right eardrum that still 
bothered him, drained some and was painful.  At the time of a 
VA examination in January 1947 he was noted to have a history 
of a perforated eardrum.  No history of tinnitus or 
complaints pertaining to the ears were noted.  Examination at 
the ear, nose and throat clinic revealed that the right 
tympanic membrane appeared to be intact.  

The veteran underwent private audiological evaluation in 
April 1989.  The evaluation report makes no mention of a 
perforated tympanic membrane or tinnitus.  

When the veteran received private medical treatment in July 
1996 for an unrelated medical problem, examination revealed 
that his tympanic membranes were pearly gray.  

In a statement in support of his claim, dated in December 
1997, the veteran reported that the tympanic membrane in his 
right ear was perforated during service, which had caused 
hearing loss.  He claimed that he had had tinnitus for as 
long as he could remember and that the only audiological 
examination he had ever had was in April 1989.  

At the time of a VA audiological evaluation in May 1998, the 
veteran reported a history of tinnitus since the 1960s and 
that it was at the center of his head and constant.  An 
audiological case history report indicates that the veteran 
reported having bilateral tinnitus, described as a ringing-
buzzing combination, and that it began about 30 years 
earlier.  It was noted that the veteran had had noise 
exposure during service and had worked on freight lines for 
40 years as a civilian.  Audiological evaluation showed 
bilateral hearing loss.  The audiologist recommended an ear, 
nose and throat examination due to a Type C tympanogram, left 
ear, which suggested some Eustachian tube dysfunction.  




In a VA ear disease examination report, dated two days later, 
the examiner reported that all audiological, historical and 
test data were carefully reviewed, including the recent 
audiological report.  The examiner noted a history of 
exposure to field artillery during service.  The veteran 
reported that his right tympanic membrane was perforated 
during service when he was kicked in the ear while swimming.  
He stated that he briefly lost consciousness at that time and 
had had hearing loss ever since the injury.  The veteran 
claimed that his hearing had further deteriorated over the 
years and was worse in his right ear.  The veteran reportedly 
believed that tinnitus may have begun following his service 
discharge; he did not remember tinnitus as a specific 
complaint immediately following or within a short period 
after his injury.  The veteran acknowledged that his memory 
for remote events was clouded.  He described his tinnitus as 
bilateral or central, constant and of mild to moderate 
intensity of roaring or rushing wind quality, which did not 
pulsate and did not interfere with sleep or mental 
concentration.  The examiner noted that, to the extent the 
veteran was able to localize the tinnitus, it seemed to be 
more noticeable at times in his right ear.  The veteran 
claimed that five years after his injury, a physician told 
him that the tympanic membrane had healed but cautioned him 
not to swim underwater and to generally protect the ear from 
compression exposure.  Physical examination revealed that 
both tympanic membranes were generally free from visible 
defects or inflammation.  Microscopic examination of the 
right tympanic membrane revealed a possibility of a 
previously healed perforation.  The defect was noted to be 
very limited in size.  The examiner concluded that there was 
no active ear disease present.  The diagnoses were 
sensorineural hearing loss and tinnitus, bilateral or 
central, constant, mild to intense, not debilitating.  The 
examiner stated that the data did not suggest a relationship 
between tinnitus and the veteran's previously perforated 
right eardrum. 

In his Notice of Disagreement, dated in July 1998, the 
veteran claimed that his tinnitus was a result of being 
kicked in the head during service and that he had had 
tinnitus for as long as he could remember.  The veteran 
claimed that according to 

the Merck Manual, tinnitus is a complaint associated with 
problems of the tympanic membrane and middle ear.  He 
submitted a copy of material from the Merck Manual, which 
states in part that tinnitus may occur as a symptom of nearly 
all ear disorders, and may result from a variety of causes 
including Meniere's disease, diuretics, certain antibiotics, 
otosclerosis, middle ear tumors, anemia, Eustachian tube 
dysfunction, cardiovascular diseases, hypothyroidism, hearing 
loss, blast injury and head trauma.  

In his substantive appeal, VA Form 9, dated in August 1998, 
the veteran stated that tinnitus started the day his right 
eardrum was perforated during service when he was kicked in 
the head.  He claimed that after the injury, he had severe 
pain and a ringing in his ear, which had never gone away.  

In a statement in support of his claim received in September 
1998, the veteran reported that he did not seek treatment for 
the tinnitus at the time of the injury because he thought the 
ringing in his ears would stop when the right ear healed.  
The veteran explained that while the onset of tinnitus was at 
the time his eardrum was perforated during service, the 
tinnitus began to get worse in the 1960's.  

At a hearing in November 1998, the veteran testified that 
while stationed in New Guinea in a combat area, he was 
swimming in the ocean on R & R and, while he was underwater, 
was accidentally kicked in the head by another swimmer.  He 
testified that he was knocked unconscious and was pulled onto 
the beach and taken to a field hospital.  The veteran 
testified that at that time he was informed that he would 
have a perforated eardrum for the rest of his life and 
wouldn't be able to get water in his ear or go swimming.  He 
explained that following the injury he was in pain for about 
one week and that there had been a loud ringing, but that he 
did not know what it was.  He stated that in 1947, he was 
examined by a local doctor, who indicated that scarring and 
tearing was visible, but that there had been some healing.  
The veteran testified that due to his perforated right 
eardrum, he had to drain his ear on a pillow for about 10-20 
minutes after getting out of the water.  The veteran 

alleged that the VA examiner concluded that tinnitus was not 
related to the in-service injury because the examiner 
misunderstood him and inaccurately reported that the veteran 
said that tinnitus first began bothering him in the 1960's.  
The veteran explained that while he had been bothered by 
tinnitus since the injury, it became more severe in the 
1960's.  The veteran testified that during service he was 
exposed to noise both from field artillery fire while in a 
survey crew which was attached to a field artillery battalion 
and noise from a Howitzer fired during basic training when he 
was a lanyard man.  He stated that during an examination and 
fitting for hearing aids at the VA Medical Center in Portland 
in 1997, he spoke with a clinician about a connection between 
his tinnitus and service.  Transcript.  

In December 1998, the RO requested outpatient treatment 
records pertaining to the veteran from the VA Medical Center 
in Portland from January 1997 to present.  A VA progress 
note, dated in November 1998, shows that at a scheduled 
hearing aid follow-up appointment the veteran requested to 
discuss service-connection for tinnitus and ear disease.  He 
reported that he had previously spoken with an audiologist at 
that clinic regarding connection between the tympanic 
perforation in the 1940's and current tinnitus.  The record 
indicates that the examining audiologist, at the veteran's 
request, spoke with the RO in Portland, and that the RO then 
requested that any clinicians at the VA Medical Center in 
Portland who may have spoken with the veteran and may have 
information to contribute to the veteran's claim, contact the 
RO.  

In a Form 9, received in September 1999, the veteran stated 
that he had a problem with his right tympanic membrane and 
that it should be evaluated in excess of 10 percent.  He 
claimed that he must take special care of his ear and can not 
get his ear wet at any time to avoid problems.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).


Service Connection for Tinnitus

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

The record reflects various accounts of when the veteran 
first began to experience tinnitus, all of which can not be 
true.  Nevertheless, in support of his claim, he has stated 
that tinnitus had its onset during service at the time he 
sustained a ruptured eardrum.  In determining whether the 
claim is well grounded, the truthfulness of that account will 
be presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Despite the veteran's allegations that he has had tinnitus 
since the day he sustained a perforated tympanic membrane in 
service and that any medical history to the contrary resulted 
from a misinterpretation of his statements, there is no 
evidence of ringing or buzzing in the ears or similar noises 
until many years after service and he did not mention 
tinnitus symptoms when he filed his initial claim for VA 
disability benefits in 1946, citing a punctured eardrum, 
draining from the ear and some pain.  

The initial medical evidence of tinnitus is found in recent 
VA medical records.  One record is a May 1998 audiology 
worksheet noting that the veteran's chief complaint was of 
hearing loss and that he also had tinnitus, described as 
constant and in the center of his head.  The date of onset is 
listed as "1960s."  Another document created on the same 
day is an audiological case history.  That document reflects 
the 
veteran's history of having been kicked while underwater, of 
exposure to artillery fire in service, of gradual hearing 
loss from approximately 1948, and of tinnitus that "began" 
about 30 years earlier.  In additional to the audiological 
evaluation, the veteran also was afforded an ear examination 
by a medical doctor.  The report of that examination also 
gives the veteran's history, including the in-service injury, 
his problems hearing, and tinnitus.  The examiner noted that 
the veteran did not remember tinnitus as a specific complaint 
within a short period after the injury and that the veteran 
admitted it a clouded memory for distant events.  Following 
an examination and review of the audiological evaluation, the 
examiner concluded that the historical data did not suggest a 
relationship between tinnitus and the previously perforated 
eardrum, which was no longer present and, according to the 
veteran, had been declared healed by a physician about five 
years after the injury.  None of this evidence relates the 
veteran's current tinnitus to any incident or event of active 
service, including the perforation of the right eardrum or 
noise exposure.  

Even assuming for the sake of determining whether the claim 
is well grounded that the veteran has had a continuity of 
head noises since service, there is no competent evidence or 
opinion linking current tinnitus to the claimed continuity of 
symptomatology or to the in-service head injury/noise 
exposure.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
veteran, as a lay person, is not competent to provide the 
necessary link.  The issue of whether his current tinnitus is 
in any way related to active service requires competent 
medical evidence.  As the veteran is not a medical 
professional, his statements cannot constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Board has considered the material from the Merck Manual 
submitted by the veteran.  First of all, the material 
mentions nothing about a relationship between 
tinnitus and tympanic membrane perforation.  Additionally, it 
does not address the specifics of the veteran's case, and it 
cites a variety of causes of tinnitus, some of which are not 
obviously related to the ears, such as thyroid problems, 
cardiovascular disease and certain medications.  It also 
mentions Eustachian tube dysfunction, a condition referred to 
in the medical evidence in this case, although the presence 
of such a disorder is not established by the evidence.  Thus, 
standing alone the Merck Manual material is too general to 
well ground the claim.  
See Sacks v. West, 11 Vet. App. 314 (1998).  

The veteran testified that the eardrum rupture occurred while 
he was at a beach on "R&R," so it did not occur in combat.  
Additionally, although he testified as to exposure to weapons 
fire noise he did not state that he engaged in combat and 
neither his military occupational specialty (light truck 
driver) nor the decorations and citations he received are 
indicative of combat.  Thus, the facts do not support the 
application of 38 U.S.C.A. § 1154(b) which, in any case, 
requires medical evidence of a nexus between a current 
disability and service.   

Absent competent evidence of a link between an in-service 
injury or disease and the current disability, the claim is 
not well grounded.  As the veteran's claim for service 
connection for tinnitus is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  Also, the 
Court has held that if the appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The Board notes that the veteran claims to have spoken with a 
VA audiologist regarding tinnitus during a hearing aid 
examination and he testified that a local doctor examined him 
a few years after service.  The RO tried unsuccessfully to 
locate any such VA medical personnel.  The veteran testified 
that he did not think he mentioned tinnitus to the "local" 
doctor and it even appears that he may have been referring to 
the 1947 VA examination, the report of which is of record.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and the veteran has not 
indicated the existence of any evidence that has not already 
been obtained that would well ground his claim.  Also, the 
Board views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the RO has attempted to obtain 
all records identified by the veteran and has been 
unsuccessful.  There is no indication that 


there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's perforated tympanic membrane has been evaluated 
as zero percent disabling under the provisions of 38 C.F.R. § 
4.87a, Diagnostic Code 6211.  Under this diagnostic code, 
perforation of the tympanic membrane warrants a zero percent 
evaluation, regardless of severity.  Thus, since a zero 
percent evaluation is the only, and therefore the maximum, 
evaluation provided under Diagnostic Code 6211, an increased 
schedular rating under this code is not available.  

Effective June 10, 1999, regulations applicable to diseases 
of the ear were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, there were no changes to 
the provision for Diagnostic Code 6211, perforation of the 
tympanic membrane, that would require evaluating this 
veteran's perforation of the right eardrum in a manner 
different from that previously used.  Thus, there is no 
prejudice to the veteran with regard to the above 
determination.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  In that regard, the veteran no 
longer has a perforated tympanic membrane.  The medical 
evidence shows that it has healed; in fact, it had healed by 
the time of the 1947 VA examination, and there is no medical 
evidence of any subsequent perforation.  Nor in there any 
evidence that any residuals have ever required post-service 
hospitalization or medical treatment, or have caused marked 
interference with employment, rendering impractical the use 
of the regular schedular standards.  







ORDER

Service connection for tinnitus is denied.

A compensable evaluation for service-connected perforation of 
the tympanic membrane, right ear, is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


